Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. S.H. Vavra on 3/16/22.
Examiner’s Amendment to Claims:
Cancel claims 6-11, 13-14, 18-19 and 23.
In claim 12, line 2, delete “a mixture of “.
In claim 17, line 2, delete “ glycosylated biological macromolecules, optionally glycosylated proteins or peptides” and substitute therefor --- glycoproteins ----.
In claim 17, line 3, delete “ producing glycosylated biological macromolecules using” and substitute therefor ---- contacting a protein with a cell-free lysate of  ----.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 12, 16 and 17 are directed to a cell-free platform for performing glycoprotein synthesis, the platform comprising a cell-free lysate from a genetically modified strain of Escherichia coli (E. coli) bacteria comprising a mutation in an endogenous waaL gene that inactivates the waaL gene (encoding O-antigen ligase) and 
Claimed cell-free platform is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said product is also non-obvious.
Since said cell-free platform is both novel and non-obvious, a method of use thereof as claimed is also novel and non-obvious.
Claims 1-2, 12, 16 and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656